DETAILED ACTION

Examiner’s Notes
The IDS filed on 02/03/2022 has been considered.  Therefore, the current ‘Corrected Notice of Allowability’ supersedes the previous ‘Notice of Allowability’ mailed on 01/18/2022.

Rejoinder
Claims 26-33, 37-39, and 25-56 are directed to an allowable product.  Since claims 34-36, previously withdrawn from consideration as a result of a restriction requirement, have been amended to include the limitations that rendered the elected claims allowable, these claims are hereby rejoined and fully examined. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on 06/28/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 26-39 and 52-56 are allowed.
the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection under 35 USC 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in independent claim 26.

Regarding claim 1, AHN (US 20120055544 A1) teaches the state of the art of a the solar cell interconnect comprising a bottom electrode layer, a top electrode layer, a sub cell layer, a conductive plug, a conformal transport layer, a first patterned line, a second patterned line, a third patterned line.
But, the prior art fails to explicitly teach a combination of all the claimed features including    
“a conformal transport layer over and directly on the subcell layer and the conductive plug”, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726